                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROSA H. MOLINA VIROLA,                    :
    Plaintiff,                            :
                                          :
       v.                                 :      CIVIL ACTION NO. 18-CV-4778
                                          :
COMMISSIONER OF                           :
SOCIAL SECURITY,                          :
    Defendant.


RICHARD A. LLORET
U.S. Magistrate Judge                                                  January 21, 2020

                             MEMORANDUM OPINION

       Ms. Rosa Molina Virola (“the Plaintiff” or Ms. Molina) appeals from the denial of

her Social Security claim. ECF Doc. No. 2. She contends that remand is appropriate,

because 1) the Administrative Law Judge (“ALJ”) erred by failing to properly resolve

conflicts between the Vocational Expert (“VE”) and the Dictionary of Occupational Titles

(“DOT”), 2) the ALJ failed to properly explain his reasons for rejecting some limitations

described by a consulting physician, and 3) the ALJ was not properly appointed under

the Constitution’s Appointment Clause. Doc. No. 19, Plaintiff’s Brief (“Pl. Br.”) at 2.

       Before addressing Ms. Molina’s arguments about whether she is disabled, I must

address her claim that the presiding ALJ’s appointment was improper under the

Appointments Clause of the Constitution. Pl. Br. at 9 (citing to Lucia v. SEC, 138 S. Ct.

2044 (2018)). The Commissioner of Social Security (“the Commissioner”) argues that

Ms. Molina forfeited this claim by not challenging the ALJ’s appointment in the agency

proceeding below. Def. Br. at 16. After careful review, I find that the ALJ was improperly

appointed under the Constitution, and that Ms. Molina did not forfeit her Appointments
Clause claim because there is no requirement that a plaintiff exhaust all issues before

the SSA. I further find it would have been futile for her to raise the claim before the

agency. Therefore, Ms. Molina’s request for review is granted, and this matter is

remanded to the Commissioner for further proceedings in accordance with this opinion.

       Because I am remanding the case based on the Lucia claim, it may be

unnecessary for me to address Ms. Molina’s other claims. Nevertheless, to expedite the

processing of this case in the event of appeal, I find that the ALJ erred by failing to

require the VE to explain an inconsistency between the VE’s opinion and information

contained in the DOT. I therefore direct that the matter be remanded for further review

by a Constitutionally appointed ALJ, consistent with this opinion.

                       FACTS AND PROCEDURAL HISTORY

       Ms. Rosa Molina Virola (“the Plaintiff” or “Ms. Molina”) was born on November

7, 1973, and was therefore a “younger individual” under the applicable regulations. R.

232; 20 C.F.R. §§ 404.1563(c), 416.963(c). Though she had a twelfth-grade education in

Puerto Rico, she could not read, write, or understand English. R. 96-97, 275. Ms. Molina

had experience working as a housekeeper/cleaner and as a lot attendant, but stopped

working in June 2010, allegedly due to her impairments. R. 97, 104, 276.

       Ms. Molina filed an application for Disability Insurance Benefits (DIB) on

December 30, 2014 and an application for Supplemental Security Income (SSI) on

February 20, 2015. Administrative Record (“R.”) 16, 232-39, 242-43. After being denied

administratively, R. 127, 128, Ms. Molina requested a hearing before an Administrative

Law Judge (ALJ). R. 127-28, 231. Ms. Molina testified through a Spanish language

interpreter at the hearing on September 26, 2017, and a vocational expert testified, as

well. R. 90-108. On December 8, 2017, the ALJ issued an unfavorable decision, finding

                                              2
that Ms. Molina was not disabled. 1 R. 16-32. The Appeals Council received a request for

review on January 2, 2018 and denied the request by an order entered September 13,

2018. R. 6. Ms. Molina brought this civil action for judicial review under 42 U.S.C. §§

405(g), 1383(c)(3). The parties have consented to my jurisdiction, SSA has filed its

answer along with the administrative record, and the parties have submitted their briefs.

ECF Doc. Nos. 11 (consent), 12 (Defendant’s Answer), 13 (administrative record), 19, 22

(Defendant’s Brief (“Def. Br.”)), 23 (Plaintiff’s Reply Brief (“Pl. Reply”).

                                    STANDARD OF REVIEW

        In reviewing an ALJ’s disability determination, I must “determine whether it is

supported by substantial evidence.” Newell v. Commissioner of Social Security, 347

F.3d 541, 545 (3d Cir. 2003) (citing to Richardson v. Perales, 402 U.S. 389, 390 (1971));

see also 42 U.S.C. § 405(g). “Substantial evidence has been defined as ‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Id.

(quoting Richardson, 402 U.S. at 401 (quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938))). Substantial evidence is “more than a mere scintilla of evidence

but may be less than a preponderance.” Id. (citation omitted). I may not weigh the

evidence or substitute my own conclusions for those of the ALJ. Chandler v. Comm’r of

Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011). Nevertheless, I exercise “plenary review over

questions of law.” Newell, 347 F.3d at 545 (citation omitted).



1The ALJ evaluated the case using the familiar five-step sequential process until a finding of “disabled” or
“not disabled” was reached. R.17-19; see Hess v. Commissioner Social Security, 931 F.3d 198, 201 (3d Cir.
2019). The sequence requires an ALJ to assess whether a claimant: (1) is engaging in substantial gainful
activity; (2) has a severe “medically determinable” physical or mental impairment or combination of
impairments; (3) has an impairment or combination of impairments that meet or equal the criteria listed
in the social security regulations and mandate a finding of disability; (4) has the residual functional
capacity to perform the requirements of his past relevant work, if any; and (5) is able to perform any other
work in the national economy, taking into consideration his residual functional capacity, age, education,
and work experience. See 20 C.F.R. § 404.1520(a)(4)(i)–(v).

                                                     3
       An ALJ must provide sufficient detail in his opinion to permit meaningful judicial

review. Burnett v. Commissioner of Social Security Admin., 220 F.3d 112, 120 (3d Cir.

2000). When dealing with conflicting medical evidence, the ALJ must describe the

evidence and explain his resolution of the conflict. See Plummer v. Apfel, 186 F.3d 422,

429 (3d Cir. 1999).

       The Appointments Clause challenge is subject to “plenary review.” See National

Labor Relations Board v. New Vista Nursing and Rehabilitation, 870 F.3d 113, 122 (3d

Cir. 2017); Willy v. Administrative Review Bd., 423 F.3d 483, 490 (5th Cir. 2005)

(reviewing Appointments Clause challenge “de novo.”).

                                     DISCUSSION

       A. This case must be decided de novo by a properly appointed ALJ.

       Ms. Molina contends that the ALJ who decided her case was not duly appointed,

under the Constitution’s Appointment Clause. Pl. Br. at 9 (citing Lucia v. S.E.C., 138

S.Ct. 2044 (2018)). The Commissioner concedes that the ALJ in this case was not

properly appointed. Def. Br. at 16-17, n.4. On July 16, 2018, well after the ALJ’s decision

in this case, and well after Ms. Molina’s request for review, the Commissioner ratified

the appointments of SSA ALJs and Appeals Council administrative appeals judges to

address any Appointments Clause questions. Id. The Commissioner argues that the

Appointments Clause error was forfeited by Ms. Molina because she failed to raise it

below. Id. at 16-27.

       The holding in Lucia and its application to Social Security claims has been the

subject of much debate in the lower courts. See, e.g., Dove-Richardson v. Berryhill, C.A.

No. 19-35-LPS-MPT, 2020 WL 109034 (D. Del. 1/9/2020) (remanding based on a Lucia

claim); Harold v. Saul, 2019 WL 6003494 *5 n.8 (E.D. Pa. 2019) (noting cases). The

                                             4
issue is pending before the Third Circuit. See Bizarre v. Commissioner, No. 19-1773

(April 17, 2019). I have discussed the issue at length, most recently in Harold. As I said

in Harold,

       [i]t remains the case, with respect to both the Appeals Council and the ALJ, that
       neither the Social Security Act nor the agency’s regulations impose an issue
       exhaustion requirement. Sims made this clear in 2000. The Commissioner now
       asks the lower courts to impose a judicially created issue exhaustion requirement,
       even though the Supreme Court has already said in Sims that such a requirement
       was inappropriate in the absence of a statutory or agency choice to embrace issue
       exhaustion. What is more, neither Congress nor the Agency, in the 19 years
       since Sims, have acted to impose such a requirement.

       This is not a happy historical context for the Commissioner’s position. If neither
       the agency nor Congress have seen fit to impose an issue exhaustion requirement,
       after Sims, it seems almost forlorn for the Commissioner to ask the lower courts
       to impose one. The same reasons that counseled the Supreme Court, Congress
       and the Social Security Administration to abstain from imposing issue exhaustion
       – the non-adversarial nature of the Social Security process – should counsel
       lower courts to follow the same path.

       Id. at *4.

       For the reasons explained in Harold, I find that the claim was not forfeited, as

there is no issue exhaustion requirement under the Social Security statutes or

regulations, nor is it appropriate to impose a judicially created rule. Id. Therefore, I will

order a remand to allow the SSA to assign a different, constitutionally appointed ALJ to

review the case and make his or her independent decision.

       B. Remand is required to permit the ALJ to resolve conflicts between
          the VE’s testimony and DOT language development requirements.

       Plaintiff contends that there was a conflict between DOT language requirements

and the VE’s opinion that Ms. Molina could perform certain jobs, a conflict that required

explanation. Pl. Br. 2-4. The Commissioner contends that there is no explicit

requirement in the DOT that a claimant’s language development be in English, and that

therefore there is no “conflict” that must be explained by the VE. Def. Br. at 12 (“The

                                              5
DOT does not specifically address illiteracy in English.”). I find the Commissioner’s

argument unconvincing.

       The DOT should be read not as requiring development in any language, but in

one particular language, the one in which the requirement itself is written: English. This

is implicit in the introduction to the DOT’s “general education development” section,

which precedes the description of language development: “[t]he description of the

various levels of language and mathematical development are based on the curricula

taught in schools throughout the United States.” Curricula “taught in schools

throughout the United State” are taught in English. Many other languages are taught as

subjects, and some specialized schools teach all courses in a language other than

English, but English is the only language that is used in school curricula “throughout the

United States.”

       The SSA regulations also recognize that the language development requirement

should focus on English language development, commenting that “the inability to

communicate in English may significantly limit an individual’s scope . . .” 20 C.F.R. §

404, Subpart P, App. 2, ¶ 202.00(g). The point seems obvious. While the inability to

communicate in English may have less significance for jobs at an “unskilled level,” id.,

the DOT does not presume that it has no significance, because even unskilled jobs are

assigned a language development level of 1. This makes sense. Even unskilled laborers

need to be able to follow simple instructions. In short, Ms. Molina’s inability to

communicate in English needs to be taken into account by the vocational expert,

because the DOT presumes that at least some capacity to communicate in English is

necessary even for unskilled jobs.



                                             6
       In this instance the VE explained that the inability to communicate in English did

not disqualify Ms. Molina from performing a job as a type-copy examiner, because the

job did not involve reading English, but only making sure the type was within the proper

borders. R. 106. What the VE did not explain was how Ms. Molina’s inability to speak or

understand spoken English would impact her ability to do the job. The DOT language

requirements assume at least rudimentary competence in the English language. The VE

needs to explain whether, based on her experience, the job can be performed even by

someone who can neither speak nor understand English, and therefore cannot follow

simple instructions given in English. This the VE did not do, nor did the VE explain how

Ms. Molina was to function at the table worker and bench hand jobs, which DOT also

presumes require some minimal competence in English.

       Reading the DOT language requirement this way does not require a “per se”

finding of disability for someone who does not speak or write English. See Def. Br. 12.

SSA regulations simply require that the VE explain whether, based on her experience,

the job can in fact be performed without speaking or writing English, notwithstanding

the DOT presumption. That is not an impossible burden, or even a particularly difficult

burden, to impose on an ALJ or VE. If the SSA wishes to amend its regulations to deal

with this issue categorically, rather than case by case, it is free to do so. In the

meantime, when a claimant does not speak or understand English an ALJ should

require evidence addressing the DOT’s presumptive language development

requirements as part of the information elicited from the VE about the claimant’s ability

to perform work.




                                               7
       C. The ALJ and VE properly took into account Ms. Molina’s left-hand
          limitations.

       The ALJ limited Ms. Molina to occasional reaching and handling on her left

hand, but not her right. R. 23. Plaintiff contends that the VE should have explained a

discrepancy between the DOT and the VE’s opinion centering on Ms. Molina’s reaching

and handling capabilities. Pl. Br. at. 4-5. The parties agree with the VE that there is no

distinction made in the DOT between left/right reaching and handling. Pl. Br. 5; Def. Br.

13; R. 107. Thus, there is no definitional requirement that a limitation on the non-

dominant left hand determines an overall limitation on reaching and handling. There is

no explicit discrepancy between the DOT job description information and the VE’s

opinion. The VE explained that he took into account the limitation to Ms. Molina’s left

hand and opined that she could still perform the jobs identified by the VE. R. 107. The

RFC determined by the ALJ did the same. There was no error.

       D. The ALJ and VE properly took into account Ms. Molina’s reasoning
          level.

       Plaintiff contends that the RFC did not properly take into account Ms. Molina’s

reasoning level, based on DOT requirements for the jobs identified by the VE. The ALJ

limited Ms. Molina “to performing routine tasks, [and] to simple work-related decisions.

. .” R. 23. The job of type-copy examiner requires reasoning level 2; the jobs of bench

hand and table worker require reasoning level 1. The DOT defines reasoning level 1 as

the ability to

       [a]pply commonsense understanding to carry out simple one- or two-step
       instructions. Deal with standardized situations with occasional or no variables in
       or from these situations encountered on the job.

See https://occupationalinfo.org/appendxc_1.html#III, accessed on 1/14/2020 at 11:41.



                                             8
The DOT defines reasoning level 2 as the ability to

       [a]pply commonsense understanding to carry out detailed but uninvolved written
       or oral instructions. Deal with problems involving a few concrete variables in or
       from standardized situations.

Id.

       The reasoning level determined by the ALJ was not limited to the ability to follow

simple one or two-step instructions, which might trigger concern about her ability to

perform jobs that require reasoning level 2. See Harden v. Commissioner of Social Sec.,

No. 13–906, 2014 WL 4792294, at *5 (W.D. Pa. 2014). Instead, the ALJ determined

that Ms. Molina can perform routine tasks and make simple work-related decisions.

Such a limitation does not disqualify the plaintiff from work that requires reasoning

level 2, which requires the ability to follow “detailed but uninvolved written or oral

instructions [and to] [d]eal with problems involving a few concrete variables in or from

standardized situations.” The ALJ’s determination certainly does not disqualify Ms.

Molina from jobs that only require reasoning level 1. Since two of the jobs identified by

the VE require only reasoning level 1, there are jobs in the national economy for which

Ms. Molina is qualified, even if there is a question about her ability to cope with a job

that requires reasoning level 2 (type-copy examiner).

       E. The newly appointed ALJ may reconsider the consulting
          examiner’s opinion on remand.

       Because the case will be reviewed by another ALJ on remand, it is not necessary

to decide whether the ALJ properly evaluated the medical opinion of the consulting

examiner, Dr. Amundson. Pl. Br. at 7.




                                             9
                                    CONCLUSION

      For the reasons I have given, I conclude that the matter must be reversed and

remanded for consideration by a different, properly appointed ALJ. I also conclude that

the ALJ on remand should take testimony from the VE about the effect, if any, of Ms.

Molina’s language limitations on her ability to perform jobs identified by the VE and

described in the DOT, taking into account the DOT’s language development

requirements.



                                         BY THE COURT:


                                         s/Richard A. Lloret
                                         RICHARD A. LLORET
                                         U.S. Magistrate Judge




                                           10
